Name: Commission Regulation (EEC) No 1732/83 of 24 June 1983 determining the time limit for the entry into storage of butter sold under Regulation (EEC) No 262/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 83 Official Journal of the European Communities No L 169/ 19 COMMISSION REGULATION (EEC) No 1732/83 of 24 June 1983 determining the time limit for the entry into storage of butter sold under Regulation (EEC) No 262/79 should be fixed in the light of the development of butter stocks and quantities available ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 6 (7) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for inter ­ vention on the market in milk and cream (3), as last amended by the 1979 Act of Accession, and in parti ­ cular Article 7a thereof, Whereas under Article 1 of Commission Regulation (EEC) No 262/79 of 12 February 1979 on the sale of butter at reduced prices for use in the manufacture of pastry products, ice-cream and other foodstuffs (4), as last amended by Regulation (EEC) No 1014/83 (^ the butter put up for sale must have entered into storage before a date to be determined : whereas this date HAS ADOPTED THIS REGULATION : Article 1 The butter referred to in Article 1 of Regulation (EEC) No 262/79 must have entered into storage before 1 January 1983 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 13 . 0 OJ No L 163, 22. 6 . 1983, p. 56 . (3) OJ No L 169, 18 . 7. 1968 , p. 1 . 0 OJ No L 41 , 16 . 2. 1979, p. 1 . 5) OJ No L 114, 29 . 4 . 1983, p. 8 .